TRAXLER, Circuit Judge,
concurring and dissenting:
I concur in the result reached in part IV of the opinion as to McLean’s section 1981 claims, and I also concur in the result reached in part VI as to McLean’s wrongful discharge claims. However, I believe that the district court improperly granted summary judgment against McLean’s claim of negligent retention and supervision. Accordingly, I respectfully dissent from part V of the majority opinion.
“To support a claim of negligent retention and supervision against an employer, the plaintiff must prove that the incompetent employee committed a tortious act resulting in injury to plaintiff and that prior to the act, the employer knew or had reason to know of the employee’s incompe*722tency.” Smith v. Privette, 128 N.C.App. 490, 495 S.E.2d 395, 398 (1998) (internal quotation marks omitted). The district court concluded that the underlying tort must be a common-law tort, rather than a tort based on a violation of a statutory duty. No North Carolina state court, however, has articulated such a requirement, and I can see no reason why North Carolina would believe it proper to hold an employer responsible for retaining an employee who committed a common-law tort but not for retaining an employee who committed a statutory tort. McLean’s evidence, if accepted by the jury, would certainly indicate that Hodge violated Title VII, which should be sufficient to support the negligent retention claim.
Moreover, even if the underlying tort must be a common-law tort, workplace actions that amount to sexual or racial harassment can and frequently do constitute common-law torts. See Smith, 495 S.E.2d at 398 (concluding that the First Amendment did not preclude prosecution of negligent retention claim against a church by church employees based upon the “sexual misconduct” of the minister); Brown v. Burlington Indus., Inc., 93 N.C.App. 431, 378 S.E.2d 232 (1989) (affirming jury’s determination that co-worker’s pattern of sexual harassment amounted to intentional infliction of emotional distress, which provided the basis for a verdict against the employer on a negligent retention claim); cf. Bryant v. Thalhimer Bros., Inc., 113 N.C.App. 1, 437 S.E.2d 519 (1993) (concluding that evidence of sexual harassment by a supervisor supported verdict in favor of the plaintiff on a claim of intentional infliction of emotional distress). I believe that a jury could reasonably conclude from McLean’s evidence that Hodge committed various torts, such as battery or negligent infliction of emotional distress. Accordingly, even if North Carolina law requires the commission of a common-law tort as the predicate for a negligent retention claim, McLean’s evidence is sufficient to survive summary judgment. I therefore dissent from the majority’s conclusion that the district court properly granted summary judgment on McLean’s negligent retention claim.